UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ☑ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☑ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material under §240.14a-12 Celsion Corporation (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: CELSION CORPORATION , SUITE 100 LAWRENCEVILLE, NJ 08648 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD TUESDAY MAY 16, 2017 To Our Stockholders: Notice is hereby given that the annual meeting (the "Annual Meeting") of the stockholders of Celsion Corporation, a Delaware corporation (the "Company"), will be held at 10:00a.m., local time, on Tuesday, May 16, 2017 at The Westin Princeton at Forrestal Village, 201 Village Blvd., Princeton, NJ 08540 for the following purposes, all as more fully described in the accompanying Proxy Statement: 1) To elect two ClassI Directors, each to serve until the Annual Meeting of Stockholders in 2020 and until their respective successors are duly elected and qualified; 2) To ratify the selection of Dixon Hughes Goodman LLP ("DHG") as the Company's independent registered public accounting firm for the fiscal year ending December31, 2017; 3) To grant discretionary authority to the Board of Directors to amend the Certificate of Incorporation of the Company, as amended, to effect, at any time on or prior to the date of the 2018 Annual Meeting of Stockholders, a reverse stock split at an exchange ratio within the specified range; 4) To consider and act upon an Amendment to the Celsion Corporation 2007 Stock Incentive Plan, as amended; 5) To authorize the issuance of securities in a certain offering in accordance with NASDAQ Marketplace Rule 5635 as more fully described in Proposal 5; and 6) To consider and act upon any other matters that may properly come before the Annual Meeting and any adjournment or postponement thereof. The close of business on March 20, 2017 has been fixed as the record date for the determination of stockholders of the Company entitled to notice of, and to vote at, the Annual Meeting.Only stockholders of record at the close of business on March 20, 2017 are entitled to notice of, and to vote at, the Annual Meeting and any adjournment or postponement thereof. All stockholders are cordially invited to attend the Annual Meeting. However, whether or not you expect to attend in person, please complete, sign, date and return the enclosed Proxy Card as promptly as possible in the envelope provided for that purpose. Returning your Proxy Card will ensure your representation and help to ensure the presence of a quorum at the Annual Meeting. Your proxy is revocable, as set forth in the accompanying Proxy Statement. Therefore, you may attend the Annual Meeting and vote your shares in person even if you send in your Proxy Card. By Order of the Board of Directors /s/ Jeffrey W. Church Jeffrey W. Church Corporate Secretary March , 2017 Lawrenceville, NJ YOUR VOTE IS IMPORTANT THIS PROXY STATEMENT IS FURNISHED IN CONNECTION WITH THE SOLICITATION OF PROXIES BY THE COMPANY, ON BEHALF OF THE BOARD OF DIRECTORS, FOR THE 2 APRIL 4, 2017. YOU CAN VOTE YOUR SHARES USING ONE OF THE FOLLOWING METHODS: • COMPLETE AND RETURN A WRITTEN PROXY CARD • ATTEND THE COMPANY’S 2 • VOTE VIA THE INTERNET AT WWW.PROXYVOTE.COM • VOTE BY PHONE BY CALLING THE NUMBER PRINTED ON THE ACCOMPANYING VOTING DOCUMENT ALL STOCKHOLDERS ARE CORDIALLY INVITED TO ATTEND THE MEETING. HOWEVER, TO ENSURE YOUR REPRESENTATION AT THE MEETING, YOU ARE URGED TO COMPLETE, SIGN, DATE AND RETURN THE ACCOMPANYING PROXY CARD AS PROMPTLY AS POSSIBLE IN THE POSTAGE-PREPAID ENVELOPE ENCLOSED FOR THAT PURPOSE, OR SUBMIT YOUR VOTE VIA THE INTERNET AT WWW.PROXYVOTE.COM OR VOTE BY PHONE BY CALLING THE NUMBER PRINTED ON THE ACCOMPANYING VOTING DOCUMENT. ANY STOCKHOLDER ATTENDING THE MEETING MAY VOTE IN PERSON EVEN IF HE OR SHE HAS RETURNED A PROXY CARD. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE STOCKHOLDER MEETING TO BE HELD ON TUESDAY, MAY 16, 2017. THE PROXY STATEMENT AND OUR 210-K ARE AVAILABLE AT WWW.PROXYVOTE.COM. WHETHER OR NOT YOU INTEND TO ATTEND THE ANNUAL MEETING, PLEASE COMPLETE, SIGN, DATE AND RETURN THE ACCOMPANYING PROXY CARD IN THE ENCLOSED PRE-ADDRESSED AND POSTAGE-PAID ENVELOPE OR SUBMIT YOUR VOTE VIA THE INTERNET AT WWW.PROXYVOTE.COM OR BY CALLING THE NUMBER PRINTED ON THE ACCOMPANYING VOTING DOCUMENT. CELSION CORPORATION PROXY STATEMENT TABLE OF CONTENTS Page Information Concerning Solicitation and Voting 1 Information About the Annual Meeting 1 Date, Time and Place of the Annual Meeting 1 Who May Attend the Annual Meeting 1 Who May Vote 1 How to Vote 1 Voting by Proxy 2 Quorum Requirement 2 Vote Requirements 3 Other Matters 3 Information about the Proxy Statement and the Solicitation of Proxies 3 Annual Report 4 Householding of Annual Meeting Materials 4 Beneficial Ownership of Common Stock 5 Section 16(a) Beneficial Ownership Reporting Compliance 7 Code of Ethics 7 Certain Relationships and Related Party Transactions 7 Proposal No. 1 : Election of Directors 9 General 9 Directors, Executive Officers and Corporate Governance 10 Legal Proceedings 12 Board Leadership Structure and Role in Risk Oversight 12 Committees of the Board of Directors 13 Meetings of the Board and Its Committees 14 Director Nominations 14 Stockholder Communications 17 Board Attendance 17 Director Compensation 17 2016 Director Compensation Table 17 Compensation Committee Interlocks and Insider Participation 18 Stock Ownership Guidelines for Non-Employee and Executive Directors 19 Report of the Audit Committee 20 Executive Compensation 21 Compensation Discussion and Analysis 21 Compensation Committee Report on Executive Compensation 27 2016 Executive Summary Compensation Table 28 Narrative Disclosure to Summary Compensation Table 29 2016 Grants of Plan-Based Awards 31 2016 Outstanding Equity Awards at Year-End 32 Option Exercises and Stock Vested 33 Potential Payments Upon Termination or Change in Control 34 Proposal No. 2 : Ratification of Selection of Independent Registered Public Accounting Firm 35 Proposal No. 3 : Grant of Discretionary Authority to the Board of Directors to Amend the Certificate of Incorporation of the Company, As Amended, to Effect, At Any Time On or Prior To The Date of the 2017 Annual Meeting of Stockholders, a Reverse Stock Split at an Exchange Ratio Within Specified Range 37 Proposal No. 4 : Approval of Amendment to the Celsion Corporation 2007 Stock Option Plan 43 Proposal No. 5: Approval of the Issuance of More Than 20% of the Company’s Issued and Outstanding Common Stock in a Certain Offering 54 Stockholder Nominations and Proposals for the 2018 Annual Meeting of Stockholders 56 Where You Can Find Additional Information 56 CELSION CORPORATION PROXY STATEMENT INFORMATION CONCERNING SOLICITATION AND VOTING This Proxy Statement is being furnished in connection with the solicitation of proxies by the Board of Directors of Celsion Corporation, a Delaware corporation (sometimes referred to in this Proxy Statement as the "Company", "Celsion", "we" or "us"), for exercise in voting at the Company’s 2017 Annual Meeting of Stockholders to be held on Tuesday, May 16, 2017 (the "Annual Meeting") for the purposes set forth in the accompanying Notice of Annual Meeting of Stockholders. We are first sending this Proxy Statement, accompanying Proxy Card, Notice of Annual Meeting of Stockholders and Annual Report on Securities and Exchange Commission ("SEC") Form10-K for the fiscal year ended December31, 2016 (our "2016 Annual Report on Form10-K") to our stockholders on or about April 4, 2017. Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting To Be Held on Tuesday, May 16, 2017. The Proxy Statement and our 2016 Annual Report on Form10-K are available at www.proxyvote.com or you may request a printed or electronic set of the proxy materials at no charge. Instructions on how to access the proxy materials over the Internet and how to request a printed copy may be found on the Notice. In addition, any stockholder may request to receive proxy materials in printed form by mail or electronically by email on an ongoing basis. Choosing to receive future proxy materials by email will save us the cost of printing and mailing documents to stockholders and will reduce the impact on our environment. A stockholder who chooses to receive future proxy materials by email will receive an email prior to next year’s Annual Meeting with instructions containing a link to those materials and a link to the proxy voting website. A stockholder’s election to receive proxy materials by email will remain in effect until such election is terminated by the stockholder. Celsion Corporation is a fully-integrated oncology drug development company focused on developing a portfolio of innovative cancer treatments, including directed chemotherapies, DNA-mediated immunotherapy and RNA- based therapies. Our lead product candidate is ThermoDox
